Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/12/20 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a) (2) as being anticipated by Liang et al (CN107065307).

    PNG
    media_image1.png
    227
    497
    media_image1.png
    Greyscale

Regarding claim 1, Liang et al teaches a privacy protection film comprising,
a substrate (collimation substrate -figures 4 and 8),
wherein a light incident surface of the substrate is provided with a reflective layer (222);
light transmission holes (via 222) are provided on the reflective layer;
a light exiting surface of the substrate is provided with a micro-lens array (21, 31;
each of the light transmission holes corresponds to at least one micro-lens in the micro-lens array (see figure 4); and
each micro-lens is configured to control an exiting direction of light exiting from the light exiting surface of the substrate to remain unchanged; or, each micro-lens is configured to control an exiting direction of the light exiting from the light exiting surface of the substrate to be deflected toward a direction of an axis of the micro-lens (light is collimated; see entire translation).
Regarding claim 4,  the privacy protection film according to claim 1, wherein the light transmission holes comprise circular holes or polygonal holes *(see figures 4 and 8);
a distance p between centers of two adjacent light transmission holes is equal to a distance p between axes of two adjacent micro-lenses (see figure 2); and the axes of the micro-lenses are perpendicular to the light incident surface of the substrate and pass through the corresponding centers of the light transmission holes (see figure 2 and entire translation).
Regarding claim  8, the film formed in claim 1(figure 4) corresponds to the film manufacturing method of claim 8.
Regarding claims  9-10, see figure 8.

    PNG
    media_image2.png
    255
    454
    media_image2.png
    Greyscale



Claim(s) 1, 4, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a) (2) as being anticipated by Fadel et al (US20060061869).

    PNG
    media_image3.png
    428
    475
    media_image3.png
    Greyscale

Regarding claim 1, Fadel et al teaches a privacy protection film comprising,
a substrate (substrate -figures 12, 17 and 18),
wherein a light incident surface of the substrate is provided with a reflective layer (reflective layer);
light transmission holes (via reflection layer) are provided on the reflective layer;
a light exiting surface of the substrate is provided with a micro-lens array (lens array)
each of the light transmission holes corresponds to at least one micro-lens in the micro-lens array (see figure 17 and paragraph 110); and
each micro-lens is configured to control an exiting direction of light exiting from the light exiting surface of the substrate to remain unchanged; or, each micro-lens is configured to control an exiting direction of the light exiting from the light exiting surface of the substrate to be deflected toward a direction of an axis of the micro-lens (see figure 17; paragraphs 73, 88 and 110).
Regarding claim 4, the privacy protection film according to claim 1, wherein the light transmission holes comprise circular holes or polygonal holes (see figures 17 and 7-10);
a distance p between centers of two adjacent light transmission holes is equal to a distance p between axes of two adjacent micro-lenses (see figure 17); and the axes of the micro-lenses are perpendicular to the light incident surface of the substrate and pass through the corresponding centers of the light transmission holes (see figure 17).
Regarding claim  8, Fadel teaches  a method of manufacturing the privacy protection film according to claim 1, comprising:
providing a substrate (see figure 17 and paragraph 110);
forming a reflective layer on the light incident surface of the substrate, and forming light transmission holes on the reflective layer (see figure 17);
forming a micro-lens array (lens array) on the light exiting surface of the substrate, so that each of the light transmission holes corresponds to at least one micro-lens in the micro-lens array;
wherein each micro-lens is configured to control the exiting direction of the light exiting from the light exiting surface of the substrate to remain unchanged; or, each micro-lens is configured to control the exiting direction of the light exiting from the light exiting surface of the substrate to be deflected toward the direction of the axis of the micro-lens (see paragraphs 88 and 110; figure 17).
Regarding claim  9, Fadel et al teaches a backlight module, comprising the privacy protection film according to claim 1 (see figure 17; paragraphs 88 and 110).
Regarding claim 10, Fadel et al teaches a display device, comprising the backlight module according to claim 9 (see figures 17-18).

Claim(s) 1, 4, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a) (2) as being anticipated by Yamaguchi et al (US20010019378).

    PNG
    media_image4.png
    370
    484
    media_image4.png
    Greyscale


Regarding claim 1, Yamaguchi et al teaches a privacy protection film comprising,
a substrate (24 -figures  1-3, 10 and 14),
wherein a light incident surface of the substrate is provided with a reflective layer (30);
light transmission holes (via 30;28) are provided on the reflective layer;
a light exiting surface of the substrate is provided with a micro-lens array( 26)
each of the light transmission holes corresponds to at least one micro-lens in the micro-lens array (see figures 2,10 and 14); and
each micro-lens is configured to control an exiting direction of light exiting from the light exiting surface of the substrate to remain unchanged; or, each micro-lens is configured to control an exiting direction of the light exiting from the light exiting surface of the substrate to be deflected toward a direction of an axis of the micro-lens (paragraphs 64 and 66).
Regarding claim 4,  the privacy protection film according to claim 1, wherein the light transmission holes comprise circular holes or polygonal holes *(see figures 2a and 14);
a distance p between centers of two adjacent light transmission holes is equal to a distance p between axes of two adjacent micro-lenses (see figure 2 and 14); and the axes of the micro-lenses are perpendicular to the light incident surface of the substrate and pass through the corresponding centers of the light transmission holes (see figure 2 and paragraph 64).

    PNG
    media_image5.png
    223
    546
    media_image5.png
    Greyscale

Regarding claim 6, Yamaguchi et al teaches  the privacy protection film according to claim 1, wherein the micro-lens array (26) has a shape of a hexagon, a square, or a rectangle (see figures 2, 3 and 10); and
each micro-lens has a shape of a spherical corona or an ellipsoidal corona (see figure 3a and 10- paragraphs 20,23,70). 
Regarding claim 8, Yamaguchi teaches  a method of manufacturing the privacy protection film according to claim 1, comprising:
providing a substrate (see figures 2a, 2b  and paragraphs 64-66);
forming a reflective layer on the light incident surface of the substrate, and forming light transmission holes on the reflective layer (see figures 2, 10 and 14);
forming a micro-lens array (26) on the light exiting surface of the substrate, so that each of the light transmission holes corresponds to at least one micro-lens in the micro-lens array;
wherein each micro-lens is configured to control the exiting direction of the light exiting from the light exiting surface of the substrate to remain unchanged; or, each micro-lens is configured to control the exiting direction of the light exiting from the light exiting surface of the substrate to be deflected toward the direction of the axis of the micro-lens (see paragraphs 64-66).
Regarding claim  9, Yamaguchi et al teaches a backlight module, comprising the privacy protection film according to claim 1 (see figure 1 and 2a).
Regarding claim 10, Yamaguchi et al teaches a display device, comprising the backlight module according to claim 9 (see figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 3, 5, 6-7, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadel et al(20060061869).
Regarding claim 2, Fadel et al teaches the privacy protection film according to claim 1, wherein, in the micro-lens array (see lens array figure 12, 17 and 18), a distance p between axes of two adjacent micro-lenses satisfies p> 2t (n2 -1)1/2 where n is a refractive index of the substrate, and t is a thickness of the substrate. Fadel teaches adjusting the shape of the microlens while keeping the pitch between axes of two adjacent microlenses constant. Fadel also teaches that the lenses, the plastic substrate and apertures are aligned and designed to correlate to the focal distance of the microlens. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed derived equation ranges since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to derive specific parameters relationships of the pitch, substrate thickness and substrate refractive index, since all contribute to the direction of light traveling through or reflected in the optical elements.  
Regarding claim 3, as discussed in claim 2, Fadel also teaches that the lenses, the plastic substrate and apertures are aligned and designed to correlate to the focal distance of the microlens. The curvature of the microlens directly effects the focus distance and the distance between the reflecting layer and microlens also determines how the beam of light is directed out of the microlens. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to derive specific parameters relationships of the lens curvature,  reflection angle, substrate thickness and substrate refractive index, since all contribute to the direction of light traveling through or reflected in the optical elements.  
Regarding claim 5, Fadel also teaches the size and location of the holes in the reflective layer depends on the size and curvature/shape of the lens (see figures 7-9); and the aperture holes correspond to a microlens axis. As stated above, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, the privacy protection film according to claim 4, wherein a viewing angle correlation factor of the privacy film satisfies a ration of the hole size to the pitch of the lens, would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since deriving parametric relationships of the lens curvature,  reflection angle, and pitch would have been within routine skill in the art and the parameters all contribute to designing the film to control the direction of light traveling through or reflected in the optical elements.  
Regarding claim 6, Fadel et al teaches  the privacy protection film according to claim 1, wherein the micro-lens array (lens array) has a shape of a hexagon, a square, or a rectangle (see figures 12 and 17); and
each micro-lens has a shape. Figures 6-10 illustrate micro lens shapes. Fabel et al further teaches lens shape is designed based on the viewing range (paragraph 56-62). Fabel teaches the lens shape can be spherical or non-spherical shapes, as illustrated in figures 6-9. Although, Fabel et al fails to specifically disclose an embodiment of the microlens lens shape of a spherical corona or an ellipsoidal corona, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to reduce aberration and increase the light control. 
Regarding claim 7, Fabel et al teaches the privacy protection film according to claim 1, wherein a material of the substrate comprises a plastic material (paragraph 88)polyethylene terephthalate or polycarbonate; |a material of the micro-lens is the same as that of the substrate: or a material of the micro-lens comprises an ultraviolet curing adhesive or a photoresist (paragraph 110). Although, Fabel et al fails to specifically disclose wherein a material of the substrate comprises polyethylene terephthalate or polycarbonate; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these materials as a functionally equivalent readily available transparent lens plastic material. Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

Regarding claim 11, the privacy protection film according to claim 2, wherein the light transmission holes comprise circular holes or polygonal holes (see figures 17 and 7-10);
a distance p between centers of two adjacent light transmission holes is equal to a distance p between axes of two adjacent micro-lenses (see figure 17); and the axes of the micro-lenses are perpendicular to the light incident surface of the substrate and pass through the corresponding centers of the light transmission holes (see figure 17).
Regarding claim 12,  the privacy protection film according to claim 3, wherein the light transmission holes comprise circular holes or polygonal holes (see figures 17 and 7-10);
a distance p between centers of two adjacent light transmission holes is equal to a distance p between axes of two adjacent micro-lenses (see figure 17); and the axes of the micro-lenses are perpendicular to the light incident surface of the substrate and pass through the corresponding centers of the light transmission holes (see figure 17).
Regarding claim 13, see Examiner’s notes in claim 5.
Regarding claim 14, Fadel et al teaches  the privacy protection film according to claim 1, wherein the micro-lens array (lens array) has a shape of a hexagon, a square, or a rectangle (see figures 12 and 17); and
each micro-lens has a shape. Figures 6-10 illustrate micro lens shapes. Fabel et al further teaches lens shape is designed based on the viewing range (paragraph 56-62). Fabel teaches the lens shape can be spherical or non-spherical shapes, as illustrated in figures 6-9. Although, Fadel et al fails to specifically disclose an embodiment of the microlens lens shape of a spherical corona or an ellipsoidal corona, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to reduce aberration and increase the light control. 
Regarding claim 15, Fabel et al teaches the privacy protection film according to claim 1, wherein a material of the substrate comprises a plastic material (paragraph 88)polyethylene terephthalate or polycarbonate; |a material of the micro-lens is the same as that of the substrate: or a material of the micro-lens comprises an ultraviolet curing adhesive or a photoresist (paragraph 110). Although, Fabel et al fails to specifically disclose wherein a material of the substrate comprises polyethylene terephthalate or polycarbonate; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these materials as a functionally equivalent readily available transparent lens plastic material. Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

Regarding claims 16- 19, see Examiner’s notes in claim 7.

Claim(s) 2, 3, 5, 7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20010019378).
 Regarding claim 2, Yamaguchi et al teaches the privacy protection film according to claim 1, wherein, in the micro-lens array (see lens array figure 1-3, 10 and 14), a distance p between axes of two adjacent micro-lenses satisfies p> 2t (n2 -1)1/2 where n is a refractive index of the substrate, and t is a thickness of the substrate. Yamaguchi teaches the refractive index, thickness of the substrate, diameter of the microlens, center to center distance (p) of the microlens being aligned with the entrance aperture is important in the optical design of the film (see paragraphs 13, 14, 77-83, 86-88). Yamaguchi teaches the design takes into consideration the incident angle of the light beam on the film (paragraphs 74, 79, 143-144) by refraction and reflection angles. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed design parameters range since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the derived equation range based on the refractive index of the substrate and thickness of the substrate for the film, since all the parameters contribute to the direction of light traveling through or reflected in the optical elements; and Yamaguchi teaches design considerations including these parameters help to reduce flare.  
Regarding claim 3, as discussed in claim 2, Yamaguchi et al also teaches that the lenses, the plastic substrate and apertures are aligned and designed to correlate to the focal distance/optical axis of the microlens (paragraph 64). The curvature of the microlens directly effects the focus distance and the distance between the reflecting layer and microlens also determines how the beam of light is directed out of the microlens (paragraphs 77-83,86-88, 121-127). In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the derived equation range based on the curvature and reflection angles for the film  since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to derive specific design parameters and the relationships of the lens curvature, reflection angle, substrate thickness and substrate refractive index, since all the parameters contribute to the direction of light traveling through or reflected in the optical elements; and Yamaguchi teaches design considerations including these parameters help to reduce flare.    
Regarding claim 5, Yamaguchi also teaches the size and location of the holes in the reflective layer depends on the size and curvature/shape of the lens (see figures 2,10, and 14); and the aperture holes correspond to a microlens axis (paragraph 64-66). As stated above, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention for the privacy protection film according to claim 4, wherein the viewing angle correlation factor of the privacy film satisfies a ration of the hole size to the pitch of the lens, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to derive equations based on optical parameter relationships of the lens curvature, reflection angle, and pitch, since all the parameters contribute to the direction of light traveling through or reflected in the optical elements; and Yamaguchi teaches design considerations with these parameters help to reduce flare.    
Regarding claim 7, Yamaguchi et al teaches the privacy protection film according to claim 1, wherein a material of the substrate comprises a plastic material (paragraph 68)polyethylene terephthalate or polycarbonate; |a material of the micro-lens is the same as that of the substrate: or a material of the micro-lens comprises an ultraviolet curing adhesive or a photoresist (paragraph 68). Although, Yamaguchi et al fails to specifically disclose wherein a material of the substrate comprises polyethylene terephthalate or polycarbonate; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these materials as a functionally equivalent readily available transparent lens plastic material. Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

Regarding claim 11, the privacy protection film according to claim 2, wherein the light transmission holes comprise circular holes or polygonal holes (see figures 2,3 10 and 14);
a distance p between centers of two adjacent light transmission holes is equal to a distance p between axes of two adjacent micro-lenses (see figure 2 and 10); and the axes of the micro-lenses are perpendicular to the light incident surface of the substrate and pass through the corresponding centers of the light transmission holes (see figure 10 and 14).
Regarding claim 12,  the privacy protection film according to claim 3, wherein the light transmission holes comprise circular holes or polygonal holes (see figures 2,3, 10 and 14);
a distance p between centers of two adjacent light transmission holes is equal to a distance p between axes of two adjacent micro-lenses (see figures 2 and 10); and the axes of the micro-lenses are perpendicular to the light incident surface of the substrate and pass through the corresponding centers of the light transmission holes (see figures 10 and 14).
Regarding claim 13, see Examiner’s notes in claim 5.
Regarding claim 14, Yamaguchi et al teaches  the privacy protection film according to claim 13, wherein the micro-lens array (26) has a shape of a hexagon, a square, or a rectangle (see figures 2, 3 and 10); and
each micro-lens has a shape of a spherical corona or an ellipsoidal corona (see figure 3a and 10- paragraphs 20,23,70). 
Regarding claim 15-19, see Examiner’s notes in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Halverson et al (US20140204464) teaches a light control film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH